Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 1 of 24




                              UN ITED STA TES DISTR ICT C O U R T
                              SOUTH ERN DISTRICT OF FLORIDA FILED BY '                        Dn
                                       M IAM I D IV ISIO N
                                                                            Akc *7 2222
   Grace D .Solis and
   Shirley J.Solis                                                         ctkjlQl)#t    T:
                                                                           S.D.OFFIA..MI
                                                                                  ..   A.
          Plaintiff

                                                    CaseN o. 1:19-cv-24042-KM W

    CITIBA NK ,N .A .and
    CITIM O RTGA G E,IN C .
          D efendants

                               SEC O N D A M EN DED C O M PLA IN T

    Plaintiffs,GraceD.SolisC$So1is1'')andShirleyJ.Solis(<éSo1is2),herebysueDefendants,
    CITIBANK ,N.A.(C1TI)andCITIM ORTGAGE (CM 1)forviolationsoftheFloridaConsumer
    CollectionPracticesAct(FCCPA),FLA.STAT.5559(PartIV),FairCreditReportingAct,15
    U.S.C.j1681,RegulationZ TruthinLendingAct(TILA),15U.S.C.j1601etseq.,RESPA 12
    U.S.C.j2605(e),theFairCreditBillingAct15U.S.Cj 1666andbreachofcontract.
                                 PR ELIM IN AR Y STA TEM EN T

          ThisisanactionfordamagesandinjunctivereliefbroughtbyPlaintiffsagainst
    DefendantsforviolationsoftheFairDebtCollection PracticesAct(FDCPA)l5U.S.C.j 1692,
    theFloridaConsumerCollection PracticesAct(FCCPA),FLA.STAT.9559(PartVI)
    494.00794,FairCreditReportingAct15U.S.C.j1681,RegulationZ TruthinLendingAct
    ('
     FlLA),15U.S.C.j1601etseq.,RESPA 12U.S.C.j2605(e),TILA,theFairCreditBillingAct
    15U.S.Cj1666andbreach ofcontract.Uponbeliefandinformation,Plaintiffscontendthat
    m any ofthesepracticesare widespreadforsome oralloftheDefendants.Plaintiffsintendto

    propound discovery to Defendantsidentifying theseotherindividualswhohave suffered similar

    violations.
                                                                                               1
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 2 of 24




      2. Plaintiffscontend thattheDefendantshaveviolated such lawsby repeatedly harassing

    Plaintiffsin attemptsto collecta consum erdebt.

                                     JURISDICTION AND VMNUE
           JurisdictionofthisCourtarisesunder15U.S.C.j1681p,Fla.Stat.j47.051,and
    supplementaljlzrisdictionexistsforthestate1aw claimspursuantto28U.S.C.j1367.
      4. Venueisproperpursuantto28U.S.C.j1391b andFla.Stat.j559.77.Venueinthis
    Districtisproperin thatthe Plaintiffresideshere,the D efendants transactbusinesshere,and the

    conductcom plained ofoccurred here.

      5. Thisisan action fordamageswhich exceed $104,000.00
                                                 PAR TIES

      6. Plaintiffs,GraceD.Solisand Shirley J.Solisarenaturalpersons,consum ersasdefined

    bytheFDCPA,15U.S.C.j 1692a(3),FCRA 15U.S.C.j 1681a(c)andtheFCCPA,Fla.Stat.
    j559.55(2)andareresidentsoftheStateofFlorida.
      7. Upon inform ation and belief Defendant CITIBANK,N.A.((t
                                                               C1T1'') is the consumer
    division of tinancialservices m ultinationalCitigroup.Citibank w as founded in 1812 as the City

    Bank ofN ew York,and laterbecam e FirstN ationalCity Barlk ofN ew York. CITIis authorized

    to do business in Florida,as detined underthe FCCPA,Fla.Stat.j559.55(6),is acreditoras
    definedundertheFDCPA 15U.S.C.j1692a(4),FCCPA ,Fla.Stat.j559.55(3)andafurnisherof
    informationasdefinedby 15U.S.C.j 1681s-2andaCtuserofinformation''asdefinedby 15U.S.C.
    j1681m.
      8. UponinformationandbeliefDefendantCITIM ORTGAGE (ççCMI'')isanentityauthorized
    todobusinessinFloridaandacreditorasdetinedundertheFDCPA 15U.S.C.j1692a(4)FCCPA,


                                                                                                   2
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 3 of 24




    Fla.Stat.5559.55(3),aservicerandafurnisherofinformation asdefinedby 15U.S.C.j 1681s-2
    andaSluserofinformation''asdefinedby 15U.S.C.j1681m.
      9. U pon inform ation and beliefD efendantCITIBA NK ,FED ER AL SA V IN G S BAN K

    (1ûClT1FSB'')isanunknownentitynotauthorizedtodobusinessinFloridaandwasacreditoras
    detinedundertheFCCPA,Fla.Stat.j559.5543).
                                   FACTUAL ALLEGATJP NS
           O n Septem ber2,2005,Solisl executed a second position H om e Equity Line ofCredit

    Agreem entand Disclosure w ith C1T1,FSB on herhom estead w ith the m axim um am ountof

    $104,000.00(ExhibitA).
       11.O n Septem ber2,2005,Plaintiffsexecuted the H om e Equity Line ofCreditM ortgage

    (ExhibitB).
       l2.C1Tl,FSB failedtoprovidetoPlaintiffstheHomeEquityLineofCredit(HELOC)
    booklet.

       13.TheHELOC'Sratewasadjustable,thetirst120paymentswereinterestonlyandthe
    A greem entstates:

           H OW FIN A N CE CH A R G ES A RE IM PO SED AN D DE TE RM IN ED :
           b)Theappropriatemargin isaddedtotheindextodeterminetheAnnualPercentageRate,
           whichwillbedividedby365(366inleap years)todeterminetheDailyPeriodicRate
           w hich w illbe applied to the balance on w hich the Finance Charge w illbe com puted
           during yourm onthly billing cycle.
       14.ln C1Tl,FSB'SH OM E EQUITY LINE OF CREDIT AGREEM ENT AND
    D ISC LO SUR E,ClTl,FSB states:

                YOUR RIGH TS AND CITIBAN K 'S RESPONSIBILITIES AFTER CITIBANK
                                  RECEIVES YO UR W RITTEN NO TICE


                                                                                                  3
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 4 of 24




             Citibank mustacknowledgeyourletterwithin 30 day,unlessCitibank hascorrected theerror
             by then. W ithin 90 days,Citibank musteithercorrectthe errororexplain why Citibank
             believesthebillwascorrect.
             AfterCitibank receivesyourletter,Citibank cannottry to collectany am ountyou question,or
             reportyou asdelinquent. Citibank can continueto billyou fortheam ountyou question,
             including FinanceCharges,and Citibank can apply any unpaid am ountagainstyourcredit
             lim it.You do nothaveto pay any questioned am ountw hile Citibank isinvestigating,butyou
             arestillobligated topay thepartsofyourbillthatarenotin qtlestion.(page8of9).
       15.In N ovem berof2010,Plaintiffsdiscovered thatthere w ere allegationsoffraud in the

    mortgageindustry and wereconcerned thatthecalculation ofthe interestratesandtheinterest

    am ountdue forH ELO C wasaffected.

       16.H ad Plaintiffshad been aw are offraud in the m ortgage industzy priorto obtaining the

    H ELO C,Plaintiffsw ould neverhave obtained the HELO C.

       17.According to the term softhe HELO C,the interestw ould be calculated by a m argin and

    index w hile neverproviding w hich m argin and index w ould be utilized.

       18.Solislhad m ade five years'w orth ofpaym ents on tim e and w ithheld herinterestpaym ent

    in N ovem ber2010 w hile requesting inform ation regarding how the interestw ascalculated.

       19.OnNovember19,2010,SolislsentaQualitiedW rittenRequest,debtvalidationletter
    and requested ClTlto refrain from negative reporting to the creditbureausuntilCITIresponded

    underRESPA 12U.S.C.Section2605/)andRegulationX at24C.F.R.3500,TILA,andthe
    GRAM M LEACH BLILEY ACT to CITI,thealleged servicerofthe HELOC,via certified m ail

    //70012510000894112081,receivedbyCITIonNovember27,2010(ExhibitC).
       20.TheNovember19,2010 letterrequested acompleteaccounting ofthe HELOC to date

    and a1ltransfersand chargesupon the accountand ClT1neverresponded.




                                                                                                        4
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 5 of 24




       21.Defendantsneverrespondedto Solisl'sletterand reported negativeinform ation to the

    threeconsumerreporting agencies(CM s),EXPERIAN (EXP),TM NSUNION (TU)and
    EQUIFAX (EFX)contrarytotheiragreement.
       22.On February 3,2011,Solislm ailed disputelettersviacertified m ailto the CltA s

    regarding CITI'S negative reporting ofherHELO C tradeline and inform ed them thatthe

    HELOC tradelineaccountwasin dispute(ExhibitD).
       23.UponinformationandbelietltheCRASfolwardedSolisl'sdisputeforre-investigation
    and itw as received by the D efendants.

       24.Upon inform ation and belief,TU inform ed CITIthatitdeleted the tradeline.

       25.Transu nion's action regarding the deletion ofthe tradeline should have triggered the

    CITI'S duty tonotify a11CltA sto which ithasfurnished the sameinfonnation ofthecorrection.

       26.Experian and Equifax continued tozeporttheaccountasdisputed.

       27.ln February 2011,Solisl com plained to the O ftice ofthe Com ptrollerofthe Currency

    (OCC),AdministratorofNationalBanksregardingC1TI'sfaillzretorespondtoSolisl'slettervia
    certified m ail#7010 0780 00017592 8555 and received a response dated M arch 14,2011

    (ExhibitE).
       28.OnFebruary28,2011,M on'
                                isHardwickandSchneider(M HS),CITI'S counsel,senta
    dulm ing letterallegedly on behalfofDefendantClT1with theoutstanding amountof

    $105,152.65 due asofM arch 19,2011.
       29.On M arch 4,2011,Solislresponded tclM H S inform ing them thatPlaintiffwasw aiting

    foraresponsetoherQW R andsentacopy ofittoMHS'Stwoofficesviacertitiedmail#7010
    0780 00017592 8531and certitied mail//7010 0780 00017592 8548.

       30.TheOCC stated they contacted thebarlk requesting aresponse on Solisl'sbehalf.
                                                                                                  5
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 6 of 24




       31.SolislneverreceivedaresponsetoherQW R from DefendantCITIasinstructedby the
    O CC.

       32.OnM arch4,2011,SolislsentasecondQW R toDefendantCITIBANK viacertified

    mail#70100780000175928593receivedonMarch7,2011(ExhibitF).
       33.SolislneverreceivedaresponsetohersecondQW R toDefendantCITIBANK.
       34.OnJanuary 19,2012,SolislmailedanotherQW R anddebtvalidationlettertoClTl
    requestinganaccountingregardinghow theamountsdue(whichwereinterest)werecalculated
    viacertitiedmail//7007 0220000151348741,receivedby CITIonJanuary 23,2012(Exhibit
    G).
       35.CITIneverresponded to Solisl'sletter.

       36.lnstead,on July 21,2012,Plaintiffsw ere served w ith a Sum m ons forState CourtCase

    //12-27962CA 04 from CITIBAN K w ith M H S asthe attorney.

       37.The verification ofthe Com plaintcontained thisinfonnation:

            CITIBA NK ,N A SU C CESSOR BY M ER GER W ITH CITICO RP TRU ST BAN K ,FSB.

       38.Thereisno recorded assignm entin publicrecordsfrom DefendantsCITIBANK FSB to

    CITICORP to CITIBA N K as required by FL Statute 559.715.

       39.D efendants CITIBAN K FSB,CITICO RP and CITIBA N K are three separate com panies

    with theirow n addresses and registered agents.

       40.CITIreported inaccurate negative inform ation regarding the am ountofinterestow ed to

    the three CreditReporting A genciesregarding Plaintiff saccountsince Febrtzary 2011.

       41.CITIreceived Plaintiffl'sdisputesand continued to reportinaccurate infonnation

    regardingtheamountofinterestowedtothecreditreportingagencies(CRAs).


                                                                                                  6
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 7 of 24




       42.On August9,2012,Plaintifffiled a N otice ofDispute into the state action pursuantto 15

    U.S.C.j 1692g(b)toDefendantsCITIBANK andMHSrequestingthenameandaddressofthe
    originalcreditorincluding the chain oftitle to the debt.

       43.D efendantCITIand M H S did notrespond to PlaintiffsN otice of Dispute.

       44.SolislsentCITIaQW R onAugust14,2013viacertifiedmail#7007022000015134
    8260 and began also requestingthem arginsand indicesin orderto calculate iftheinterest

    amountchargedand owedwasaccurate(ExhibitH).
       4s.plaintiffsretained an attorney and the stateforeclosurecase wasvoluntarily dismissed on

       Febnzary 5,2014.

       46.Solislre-disputed the accuracy ofthe CITIBAN K tradeline on herExperian and Equifax

    dueto the incorrectinterestand pastdueamountsreported on the creditreportson October30,

    2015andJuly30,2015respectively(ExhibitI).
       47.U pon inform ation and belief,CITIreceived Solisl's dispute through the CltA Sand failed

    to conductareasonablere-investigation regarding the interestowed and thepastamountsdue

    despitereceivingthemultipleQW RSanddebtvalidationssentby Solisldisputingtheaccuracy
    ofthe interestam ountow ed and m erely confirm ed thatthe tradeline w as correct.

       48.Since N ovem ber2010 through N ovem ber2018,Solisl repeatedly requested via certitied

    mail,debtvalidation lettersand QualifiedW rittenRequestlettersrequesting clazification
    regarding interestpastamountsdue,thecalculationsofthe interestdue according to themonthly

    Sum m aly ofA ccountA ctivity statem entsreceived by Solislpursuantto the FairCreditBilling

    A ct,Fair DebtCollection PracticesA ct,Florida Consum erCollection PracticesA ct,RESPA and

    TILA .



                                                                                                    7
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 8 of 24




       49.Solislrepeatedly requested the indicesandm arginsused to calculate the intereston the

    loanduetotheLondonInterbankOfferedRate(LIBOR)scandalwherein CITIwasoneofthe
    accused com paniesalleged to have m anipulated the LIBO R rate and the case w as settled with the

    U S G overnm ent.

       50.To date,DefendantshaveNEVER provided themarginsand indicesused to calculatethe

    interestoweddespite itbeing continually requested by Solislthusthe am ountallegedly owed

    could be incorrect.

       51.On oraboutJanuary 2018,Solislnoticed a letterfrom CITIdated October5,2016

    amongstherpaperwork (ExhibitJ).
       52.The October5,2016 letterstated thatitdecelerated the loan and Plaintiffsw ere no longer

    obligated to pay im m ediately a1lsum sdue and ow ing on the loan.

       53.Thereafter,Defendantsrepeatedly sentm onthly Sum m ary ofA ccountA ctivity to Solisl

    andtheamountsdueand owingbeforeandafterthatOctober5,2016letter(ExhibitsK andL).
       54.Defendantscontinued toreporttheincorrectinterestand pastamountsdue and owed to

    Experian andEquifax.

       55.On oraboutJanuary 23,2017,Defendantssettledwith the ConsumerFinancialProtection

    Bureau in the amountof$28.8m illion forgivingthenzn around toborrowerstryingto savetheir

    homes(ExhibitM ).
       56.On January 12,2018,afternoticing the deceleration letterand the m onthly Sum m ary of

    A ccountA ctivity,Solisl sentanotherdebtvalidation letterincluding the FairCreditBilling A ct

    (FCBA)andaskedaboutthedeceleration letterandhow itaffectedtheamountowed,via
    certifiedmail#7016 197000009572 9623receivedby ClT1onJanuary 17,2018(ExhibitN).


                                                                                                    8
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 9 of 24




       57.On January 24,2018,Defendantssentaletterstatingthey wereupdating theaccount

    inform ation to the creditbureausbutdid notrespond to the question aboutdeceleration in the

    debtvalidation letter.

       58.On M arch 15,2018,Solislsenta second debtvalidation letterincludingtheFairCredit

    BillingAct(FCBA)toCITIviacertifiedmailandreceivedanotherresponsefrom CITIstating
    they were deleting the H ELOC from Solisl'screditreportbutstilldid notrespond regarding the

    deceleration.

       59.On A pril28,2018,in response to the m onthly Sum m ary ofAccountA ctivity,Solisl sent

    a third debtvalidation letterincluding the FCBA to ClTlvia certitied m ailincluding the question

    on how the deceleration letter affected the H ELO C.

       60.On M ay 8,2018 CM 1senta letterregarding deleting the HELO C from Solisl'scredit

    reportbutdid notexplain w hy itw asbeing deleted.

       61.On M ay 17,2018 CM 1senta letterthatitw asw aiving installm entpaym entsin the

    am ountof$10,127.09 and latefeesof$207.54 becausethey could bedeem ed uncollectible

    becausetheywerenotenforcedwithintheapplicablestatuteoflimitation(ExhibitO).
       62.CM 1isa servicerofCITIbutCM Ineverinform ed Plaintiffs thatthey w ere Plaintiffs'

    servicer,ifthatw asthe case,butthey provided the letterregarding the am ounts thatcould notbe

    collected.

       63.The M ay 17,2018 letterconfirm ed Plaintiffs'suspicionsthatthe D efendantshad been

    reporting inaccurate am ountspastdue and ow ing to the creditreportagencies,Equifax and

    Experian.

       64.Solisl discovered thatD efendants had been reporting inaccurate inform ation to Experian

    and Equifax in M ay 2018 due to the M ay 17,2018 letter.
                                                                                                  9
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 10 of 24




       65.On M ay 21,20l8,CM 1sentaletterstatingtheloan wasin defaultbutitstillhad not

    responded regarding how theinterestwascalculated - which index and m arginswerebeing used

    overthe life ofthe loan.

       66.On M ay 29,2018,Solisl sentCITIa fourth lettervia certified m ailregarding validation,

    theFCBA and the deceleration letteraffecting the nm ounts owed.

       67.OnJune22,2018,SolislsentClT1aQW R includingtheFCBA regardingtheinterest
    ow ed and how itwas calculated along w ith the question regarding how the deceleration letter

    affectedtheamountowed(ExhibitP).
       68.On July 18,2018,CM 1provided a response thatdid notaddress Solisl's concem s.

       69.OnJuly 27,2018,SolislsentClTlanotherQW R,FCBA andvalidationlettervia
    certifiedmailquestioninghow theinterestwascalculatedandtheamountdue(ExhibitQ).
       70.Plaintiffsreceivedm onthly statementsuntilJune27,2018,thereafter,Plaintiffsdid not

    receive m onthly statem ents in breach ofthe executed Hom e Equity Line ofCreditA greem ent

    and Disclosure.

       71.lnsteadofrespondingtoSolisl'sQW RSanddebtvalidation lettersregardingnmount
    due,CITIfiled a second foreclosure action againstPlaintiffs,Florida state case #2018-033416-

    CA-01,in violation ofthe FairCreditBilling Act.

       72.Sue Jorden,V P D ocum entControlstated - Pursuantto an agreem ent,CITIM ORTGA GE,

    IN C.,providescertain loan servicing activitiesforCitibank,N .A .,the holderofthe H om e Equity

    LineofCreditAgreement(HELOC).Pursuanttoacorporateresolutionfrom CitiMortgage,Inc.,
    1am authorizedtomaketherepresentationscontainedinthisPossession Certificate(Certificate)
    onbehalfofCitibank,N.A.(ExhibitR).


                                                                                                    10
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 11 of 24




       73.Defendantshavealsoprovidedperjured andcontradictoryinformationinthestatecourt
    complaintby JenniferOllier,VicePresident- DocumentControl,Em ployed by CitiM ortgage,

    lnc.,whichprovidescertainloan servicingforPlaintiff- (CITIBANK,N.A.Jclaimingthe
    HELOC agreem entisapromissoly note asclaimed in thestateforeclosureaction despiteanother

    VicePresident- DocumentControl,SueJordan claimingtheHELOC isaHELOC.(ExhibitS).
       74.D efendantsbreached theirH om e Equity Line ofCreditA greem entand D isclosure by not

    responding to Solisl'sm any lettersunderthe FairCreditBilling Actsince N ovem ber2010.

       75.lnadditiontojointandseveralliabilityformisconductamongjointtortfeasors,
    Defendantshavealso operatedasacommonenterprise,andeachofthem isjointly andseverally
    liable forthe actsand practices alleged herein.

       76.D efendants'contradictory inform ation to Plaintiffs have caused considerable em otional

    distressandm entalanguish becausePlaintiffshavebeen comm unicating with Defendantssince

    N ovem ber2010 and to date,D efendantshave refused to provide accurate accounting and

    comm unication regarding how theinterestrateand interestamountsdue werecalculated overthe

    life ofthe loan.
       77.Plaintiffs have suffered hum iliation receiving notices from realtors,loan m odification

    com paniesand attorneysthattheirhomewasin foreclosuredespitethemultipleattem ptsto

    obtain thecorrectinfonnation directly from the Defendants.

       78.Instead ofproviding accurate inform ation,D efendantshave routinely sentinaccurate and

    contradictorySummaryofAccountStatementsandresponsestodebtvalidation letters,QW RS
    and Notice ofError forthepastnine long yearsdespite a11the tim e and effortPlaintiffshave

    expendedby going to thepostofficetodisputethe amountsowed,reviewing documentssentby

    theDefendantsand having to continually requestthe same inform ation from theDefendants.
                                                                                                     11
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 12 of 24




       79.Plaintiffs'HELOC wassecuritized and the stateforeclosure action hasthewrong

    Plaintiff.

       80.Instead ofproviding accurateinform ation,Defendantshavereported inaccurate

    informationregardinginterestandpastnmountsduetothecreditbureausandtiledperjuredand
    t-
     raudulentforeclosure actions.

       81.Defendantshad PlaintiffsH ELOC and had the ability to provide a com plete accounting

    and calculation ofthe interestam ountsdue,which m arginsand indices were used over the life of

    theloan to thePlaintiffs.
       82.D efendantsdeprived Plaintiffsofthe opportunity to cure the HELO C afterdecelerating

    the loan because Defendants eontinued to send m onthly Sum m ary ofA ccountA ctivity

    requesting minimum paymentsin thethousandsofdollarswithoutproviding an accurate

    accounting asrequested by Solis1's m ultiple letters.

       83.D efendantshave continuously reported inaccurate inform ation to Equifax and Experian

    and then deleted the accountsfrom Solisl'screditreportin orderto hidetheirerrorsand liability

    underthe FairCreditReporting Actand undertheir settlem entagreem entw ith the Consum ez

    FinancialProtection Bureau.

       84.Thereisno deceleration clausein Plaintiffl'sHomeEquity Line ofCreditthereforethe

    totalam ountwasalw ays due afterthe firstforeclosure w asdism issed yetD efendantsreported

    pastamountsdueto the PlaintiffsM onthly AccountStatem entand to theCltAs.

       85. Defendantsdam aged PlaintiffsbynOtproviding timely inform ation regarding the

    interestam ountdue,how the interestrate w as calculated so thatPlaintiffscould continue to pay

    the H ELOC and avoid foreclosure.

                                                C O U NT I
                                                                                                  12
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 13 of 24




         W ILLFUL A N D/O R N EG LIG EN T V IO LA TIO N S O F FA IR C R ED IT R EPO RTIN G
              ACT IFCRAIS15 U.S.C.11681 etseq BY DEFENDANTS CITIBANK.N.A.
        86.Plaintiffallegesand incorporatestheinformation in paragraphs 1through 85.

       87.CITIwillfully and negligently violatedtheFCRA when itcontinued to reporterroneous

    and derogatory inform ation regarding the interestow ed and pastdue nm ountsforovertwenty

    fourm onthsto EQUIFAX and EXPERIAN afterreceivingPlaintiffsm ultipleQW RSand
    disputes and failing to properly re-investigate the interestam ounts alleged to be ow ed in

    violationoftheFCRA 15U.S.C.j 1681s-2(a)(1)(B)(i),(ii).
       B8.Defendantsviolated 15U.S.C.j 1681s-2(b)by itsfailuretoassurethataproper
    reinvestigation wasconducted afterreceiving Plaintiffsdisputesdiredly and/orthrough the

    Clu Sregarding the interestow ed and pastam ountsdue. These inaccurate accountreports on

    Plaintiff's creditreportform ore than twenty-fourm onthsdam aged hercreditscore and

    reputation.

       89.DefendantsviolatedtheFairCreditReportingAd,15U.S.C.j1681s-2(b)byfailingto
    fully and properly investigate the Plaintiff sdisputesregarding the interestdue on the account,

    how the interestw as calculated and/orby reporting inaccurately the results ofsuch investigation.

      90.Asaresultofthisconduct,action and inaction ofCITI,Solislsuffered actualdamages

    including w ithoutlim itation,by exnm ple only and as described herein'
                                                                          .lossofcredit,dnm age to

    reputation,em barrassment,hum iliation,emotionaldistressand m entalanguish foreightyears.

      91.Defendants'conduct,action and inactionswerewillful,rendering them liableforpunitive

    damagesinanamounttobedeterminedbytheCourtand/orjurypursuantto 15U.S.C.j1681n.
    In the alternative,D efendantsw ere negligent,entitling Solisl to recoverunder 15 U .S.C.

    j1681o.

                                                                                                  13
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 14 of 24




       92.Solislisentitled torecoveractualdam ages,statutory dam ages,costsand attorney'sfees

    from DefendantsinanamounttobedeterminedbytheCourtand/orjurypursuantto 15U.S.C.
    j1681nandj1681o.
       93.FCRA U.S.C.j1681o states:
         Civilliabilityfornegligentnoncompliance(a)lngeneral.Anypersonwhoisnegligentin
         failing to com ply w ith any requirem entim posed underthistitle w ith respectto any
         consumerisliabletothatconsumerin anamountequaltothesum of--(1)anyactual
         damagessustainedbytheconsumerasaresultofthefailure;and(2)inthecaseofany
         successfulaction to enforce any liability underthis section,the costs ofthe action together
         w ith reasonable attorney'sfeesasdeterm ined by the court.
           FCRA U.S.C.j1681nstates:
           (a)ln general
           Any person who willfully failsto comply with any requirementimposed underthis
           subchapterw ith respectto any consum eris liable to thatconsum er in an am ountequalto
           the sum of-


           (A)anyactualdamagessustainedbytheconsumerasaresultofthefailureordamagesof
           notlessthan $100and notm orethan $1,000;or
           (B)inthecaseofliabilityofanaturalperson forobtainingaconsumerreportunderfalse
           pretensesorknowingly withoutapermissiblepurpose,actualdam agessustained by the
           consumerasaresultofthefailureor$1,000,whicheverisgreater'
                                                                   ,
           (2)suchamountofpunitivedamagesasthecourtmayallow;and
           (3)inthecaseofany successfulactionto enforceany liabilityunderthissection,the
           costsoftheaction togetherwith reasonableattorney'sfeesasdetermined by the court.
       94.(b)Dutiesoffurnishersofinformation uponnoticeofdispute

           (1)In general



                                                                                                  14
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 15 of 24




           Afterreceiving noticepursuantto section 168li(a)(2)ofthistitleofadisputewith regard
           to the com pletenessoraccuracy ofany inform ation provided by a person to a consum er
           reporting agency,the person shall-
           (A)conductan investigationwithrespecttothedisputedinformation;
           (B)review a11relevantinformationprovidedbytheconsumerreportingagencypursuant
           to section 168li(a)(2)ofthistitle;
           (C)reporttheresultsoftheinvestigationtotheconsumerreportingagency;
           (D)iftheinvestigationfindsthattheinformationisincompleteorinaccurate,reportthose
           resultsto al1otherconsum erreporting agenciesto w hich the person furnished the
           inform ation and thatcom pile and m aintain files on consum ers on a nationw ide basis'
                                                                                                 , and

           (E)ifanitem ofinformation disputedbyaconsumerisfoundtobeinaccurateor
           incompleteorcannotbeveritiedafteranyreinvestigationunderparagraph(1),for
           purposesofreporting to a consum erreporting agency only,asappropriate,based on the
           resultsofthe reinvestigation prom ptly-
               (i)modifythatitem ofinformation;
               (ii)deletethatitem ofinformation'
                                               ,or
               (iii)permanentlyblockthereportingofthatitem ofinformation.
      95.PlaintiffrequestedseveralQualifiedW ritten Requestsanddebtvalidationlettersfrom
    Defendantsand they willfully and/ornegligently reported to the ClkA sinaccm ate inform ation

    aboutthe interestam ounts due,the calculation ofthe interestrate according to the letterfrom

    CM Ion M ay 18,2018thatitwaswaiving installmentpaymentsin theam ountof$10,127.09 and
    late feesof$207.54 becausethey could bedeemeduncollectiblebecausethey werenotenforced

    withintheapplicablestatuteoflimitation(ExhibitK).
      96.Solisldisputed the accountwith theCRASand theClu srequested CITI'S veritk ation of

    thetrade-lines.Theseinaccurate accountreportson Solisl'screditreportsformorethan two

    years dam aged hercreditscore,reputation and caused lostcreditopportunities.



                                                                                                   15
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 16 of 24




      97.Defendantsknowingly and inaccurately reported adisputed accounton Solisl'scredit

    reportand knowingly and willfully caused damage to Solislby reducing Solisl'screditscore.

      98.Defendantsreported asSolisl'screditorwhen the creditorwasCITIBANK ,FEDERAL

    SAVINGS BANK and claimed amountspastdue when theacceleration letterclaim ed a11

    am ountsare due and payable.

      99.D efendants tiled a foreclosure case claim ing a11am ountsdue and payable w hile Plaintiffs

    continuously disputed the interestnm ountow ed since 2010.

      W HEREFORE,PlaintiftlGraceSolis,demandsjudgmentfordamagesagainstDefendants
    CITIBANK,N .A.foractualdnm agesasthey m ay bearorstatutory damages,punitivedam ages,

    declaratory andinjunctiverelief,atlorney'sfeesandcosts,emotionaldistressandmentalanguish
    and otherdam ages ifthe state foreclosure succeedsand awarding such otherand furtherreliefas

    theCourtmaydeem justandproperpursuanttoFCRA 15U.S.C.j1681nand j168loandthe
    opportunity to am end thiscomplaintand/oradditionalpartiesafterconducting appropriate

    discovery.

                                                COUNTS 11
            W ILLFU L AN D N EG LIG EN T VIO LA TIO N O F FLO RID A CO N SU M ER
           COLLECTION PM CTICES ACT (FCCPA).FLA.STAT.k559(PartVl)BY
                 DEFEN D A NT S C ITIBA NK .N .A .AN D CITIM O R TG A G E.INC ..
       100.Plaintiffsallegeand incorporatetheinform ation inparagraphs 1through 85.

       101.PlaintiffsareconsumerswithinthemeaningoftheFCCPA,Fla.Stat.j559.5542).
       102.DefendantsaredebtcollectorswithinthemeaningoftheFCCPA,Fla.Stat.5559.5546).
       103.DefendantsarecreditorswithinthemeaningoftheFCCPA,Fla.Stat.j559.5543).
       104.Defendantswillfully and negligently violatedtheFCCPA .Defendants'violations

    include,butarenotlim ited tothefollowing:
                                                                                                  16
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 17 of 24




       105.FloridaStatute 559.715 reads:
               Assignm entofconsum erdebts.---fhispartdoesnotprohibittheassignm ent,by a
             creditor,oftherightto billand collectaconsumerdebt.However,theassignee must
              givethedebtorwritten noticeofsuch assignmentwithin 30 daysafterthe assignment.
              The assignee is a realparty in interestand m ay bring an action in a courtofcom petent
             jurisdictiontocollectadebtthathasbeenassignedtosuchassigneeandisin default.
       106.Defendantsneverprovidedto Plaintiffnoticeofan Assignm entofM ortgage(AOM )nor
    isan AOM in favorofDefendantsrecorded in publicrecords.

       107.FL Statutej559.72(9)reads:
                   (9) Claim,attempt,orthreatentoenforceadebtwhen suchpersonknowsthatthe
                debtisnotlegitim ate orassertthe existence ofsom e otherlegalrightw hen such
                person know sthatthe rightdoes notexist.
       108. CITIcauseda foreclosureaction to befiled againstPlaintiffsknowing thatPlaintiffs

    were communicating with Defendantsand askingwhatamountswereowed andhow they were

    calculated foreightyears.

       l09. C1Tlfalsely verified the foreclosure com plaintcontained a H ELO C note w hen no such

    item exists.

       110. ClTlfiled a frivolousaction againstPlaintiffsw hile Plaintiffsw ere questioning the

     interestam ounts due and theircalculationsforthe lasteightyears.

       1ll. CITIsentm onthly Sum m ary ofAccountA ctivity thatwere inaccurate despite Plaintiffs

    requestsforclarificationofpastamountsdueincludinginterestamountsandhow theadjustable
     rate w as calculated.

        112.FL Statutej559.72(5)reads:
              (5)Disclosetoapersonotherthanthedebtororherorhisfamilyinformationaffecting
              the debtor'sreputation,whetherornotforcreditworthiness,with knowledgeorreason


                                                                                                   17
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 18 of 24




             to know thattheotherperson doesnothavealegitimatebusinessneed forthe
             inform ation orthatthe inform ation is false.
        113. CITIcontinually reported inaccurate inform ation to Experian and Equifax despite
    Solisl'sm ultiple disputes directly w ith the D efendants and with the ClkA s. Each m onthly report
    is a separate,unique and distinctevent. ClTlisforeclosing on Plaintiffsand requesting al1
    am ounts due and ow ing,notpastdue am ounts.
        114.CM ldid notrespond to Solisl'srequestregarding w hy am ountsw ere w aived in
    response to CM l's letterstating thatam ounts werebeing w aived.
       115.FL Statutej559.72 (7)reads:
           W illfully com m unicate w ith the debtororany m em berofherorhis fam ily w ith such
           frequency ascan reasonably be expected to harassthe debtororherorhisfam ily,or
           willfully engage in otherconductw hich can reasonably be expected to abuse orharass
           the debtororany m em berofherorhisfam ily;
       1l6.ClTltiled two foreclosure actions againstPlaintiffsdespite receiving certitied letters

    overthe pasteightyearsrequesting the accounting ofthe interestand am ounts due,w hich w ere

    neverprovided.

       W HEREFORE,PlaintiffsdemandjudgmentfordamagesagainstCITIBANK,N.A.and
     CITIM O RTGA G E,IN C.foractualdam ages asthey m ay bearorstatutory dam ages,punitive

    damages,declaratory andinjunctiverelief,attorney'sfeesandcosts,emotionaldistress,mental
    anguish and otherdam agesifthe stateforeclosuresucceedsand awarding such otherand further

    reliefastheCourtmay deem justandproperpursuanttoFla.Statj559.77andtheopportunityto
    am end thiscom plaintand/oradditionalparties afterconducting appropriate discovery.

                                                C O UN T lll

                    BR EA CH O F CO N TR AC T BY DEFEN D AN T C ITIBA N K .N .A .

        117.Plaintiffs allege and incorporate the inform ation in paragraphs 1 through 75.



                                                                                                    18
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 19 of 24




        118. CITIbreached the H om e Equity Line ofCreditA greem entand D isclosure by not

    accuratelyrespondingtoPlaintiffs'multipleQualifiedW rittenRequestsanddebtvalidation
    letterspursuantto the FairCreditBillingActreceived overnineyearspriorto filingtwo

    foreclosure actions.

        119. ClTlbreached the H om e Equity Line ofCreditA greem entby notproviding the indices

    and m argins which w ere utilized to calculate the interestow ed despite m ultiple requestsby

    Plaintiffsasearly asN ovem ber2010.

        W HEREFORE,PlaintiffsdemandjudgmentfordamagesagainstDefendantCITIBANK,
    N .A .for actualdam agesasthey m ay bearand/orstatutory dam ages,punitive dam ages,

    declaratoly andinjunctiverelief,attorney'sfeesandcosts,emotionaldistressandmentalanguish
    forbreach ofcontractand otherdam agesifthe state forecloslzre succeeds and aw arding such

    otherandfurtherreliefastheCourtmaydeem justandproperandtheopportunitytoamendthis
    complaintand/oradditionalpartiesafterconducting appropriate discovery.

                                                  .C O U NT IV

      W ILLFUL A ND N EG LIG EN T V IO LATIO N S O F TH E FA IR CR ED IT BILLIN G A CT

       15 U.S.C.$ 1666 BY DEFENDANTS CITIBANK.N.A.AND CITIM ORTGAGE.INC.

     120.Plaintiffsallege and incorporate the inform ation in paragraphs 1 through 75.

     121. 15U.S.Codej1666.Correctionofbillingerrors
            (aIW RITTENNOTICEBY OBLIGORTOCREDITOR;TIMEFORANDCONTENTSOFNOTICE;
            PROCEDURE UPO N R ECEIPT OF NO TICE BY CREDITOR
           lfa creditor,within sixty daysafterhaving transmittedto an obligora statementofthe
           obligor's accountin connection w ith an extension ofconsum ercredit.receivesatthe
           addressdisclosedundersection 1637(b)(l0)ofthistitleawritten notice(otherthan
            notice on a paym entstub orotherpavm entm edium supplied by the creditorif


                                                                                                    19
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 20 of 24




          thecreditorsostipulateswiththedisclosurerequiredundersection 1637(:1)(7)ofthis
          ljtle)from theobligorinwhichtheobligor
          (1lsetsforthorotherwiseenablesthecreditort()identifàrthenameand accotlntnumber(if
          any)oftheobligor,
          (2)indicatestheobligor'sbeliefthatthestatementcontainsabillingerrorandtheamount
          ofsuch billing error,and
          (3)setsfol'ththereasonsfortheobligor'sbelief(totheextentapplicable)thatthe
          stateluentcontains a billing error,
          tlze iw ditorshall,unless the obligorhas,aftergiving such w ritten notice and betbre the
          expiration ofthe tim e lim itsherein specitied,agreed thatthe statem entw as correct
          (A) notlaterthan thirty daysafterthe receiptofthe notice,send awritten
          acknowledgmentthereoftotheobligor,unlesstheactionrequiredinsubparagraph(B)is
          taken w ithin such thirty-day period,and
          (8)notIaterthan two complete billing cyclesofthecreditor(in no eventlaterthan ninety
          days)afterthe receiptofthenotice and priorto taking any action to collecttheam ount,or
          anypartthereof,indicatedbytheobligortmderparagraph (2)either
          (i)m akeappropriatecol-rectionsin theaccountoftheobligor,including the crediting of
          any tinance charges on alnountserroneously billed,and transm itto the obligora
          notification ofsuch corrections and the creditor'sexplanation ofany change in the
          alnountindicated by theobligorunderparagraph(2)and,ifanysuchchangeismadeand
          theobligorso requests,copiesofdocumental'
                                                  y evidenceoftheobligor'sindebtedness;or
          (ii)sendawritten explanationorclarificationtotheobligor,afterhavingconductedan
          investigation,setting tbrth to the extentapplicable the reasonsw hy the creditorbelieves
          thegw qptlntofthe obligorw as convctly shown in the statem entand,upon requestofthe
               -


          obligor,provide copiesofdoctlm entary evidence ofthe obligor'sindebtedness.ln the
          case ol-a billing errorwhere the obligorallegesthatthe creditor'sbilling statem ent
          retlectsgoodsnotdelivered to theobligororhisdesigneein accordancewith the
          agreelmentm ade atthe tim e ofthe transaction,a creditorm ay noteonstrue such am ount
          to becorrectly shown unlesshedetenminesthatsuch goodswereactually delivered,



                                                                                                     20
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 21 of 24




          m ailed,orotherw ise sentto the obligorand providesthe obligorw ith a statem entofsuch
          determ ination.
          Atïercomplying withthe provisionsofthissubsection with respectto an alleged billing
          error,a creditorhas no furtherresponsibility underthissection ifthe obligorcontinues to
          m ake substantially the sam e allegation with respectto such error.
          (b)BIIvIulNG ERRORFOI-thepurposeofthissection,attbilling en-or''eonsistsofany ofthe
          following:
          (1)A retlection on a statelnentofan extension ofcreditwhich wasnotmadeto the
          obligoror,ifm ade,w asnotin the am ountretlected on such statem ent.
          (2)A retlectiononastatementofanextension ofcreditforwhichtheobligorrequests
          additionalclarification including docum entary evidence thereof.
          (3)A reflection on astatementofgoodsorservicesnotaccepted by the obligororhis
          designee ornotdelivered to the obligororhisdesignee in accordance w ith the agreem ent
          m ade atthe tim e ofa transaction.
          (4)The creditol-
                         ''sfailureto reflectproperly on astatementapaymentmadeby the
          obligorora creditisstled to the obligor.
          (5)A computationerrororsiluilarerrorofanaccountingnatureofthecreditorona
          statenw nt.
          (6)Failuretotransmitthestatementrequiredundersection 1637413)ofthistitletothelast
          address ofthe obligorw hich has been disclosed to the creditor.unlessthataddressw as
          ftlrnished lessthan tw enty days before the end ofthe billing cycle forw hich the statem ent
          is required.
          (7)Anyotheren'ordescribedinregulationsoftheBureau.
          (c)Ac'
               .TIONBY CREDITOR 1'0 COLLECTAMOUNTORANY PARTTHEREOFREGARDED BY
          OBLIGOR T()BE A BILLING ERROR FOrthe purposes Ofthissection,ûiaction to collectthe
          amount.oranypartthereof,indicatedbyanobligorunderparagraph(2)95doesnot
          incltlde the sending ofstatem ents ()faccount,which m ay include linance chargeson
          am ounts in dispute,to the obligorfollow ing w ritten notice from the obligoras specified
          undersubsection(a),if


                                                                                                  21
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 22 of 24




           (1)theobligor'saccountisnotrestrictedorclosedbecauseofthefailureoftheobligorto
           paytheamountindicated underparagraph (2)ofsubsection(a),and
           (2)thecreditorindicatesthepavl-nelztofstlchamotmtisnotrequiredpending
           the creditor's com pliance w ith thissection.
           N othing in thisseetion shallbe construed to prohibitany action by a creditorto collect
           any am ountw hich has notbeen indicated by the obligorto contain a billing error.
           (d)RESTRICTING OR CLOSING BY CREDITOR OFACCOUNT REGARDED BY OBLIGOR ,1'0
           CONTAIN A BILLING ERROR Pursuantto regtllationsOfthe Btlreau,a creditoroperating an
           open end consum ercreditplan m ay not,priorto the sending ofthe written explanation or
           clarilicationreqtliredunderparagraph(B)(ii),restrictorcloseanaccountwithrespectto
           whichtheobligorhasindicatedpursuanttosubsection(a)thathebelieves
           such accountto contain a billing errorsolely because ofthe obligor's failure to pay the
           am ountindicated to be in error.N othing in thissubsection shallbe deem ed to prohibit
           a creditorfrom applying againstthe creditlim iton the obligor's aecountthe am ount
           indicated to be in error.
           (e)EFFECT OFNONCOMPLIANCEW ITH REQUIREMENTSBY CREDITOR
           A ny creditorwho fails to com ply w ith the requirem entsofthis section orsection l666a
           f.
            )I
             -thistitleforfeitsany rightto collectfrom the obligortheam ountindicated by the
           obligorunderparagraph(2)ofsubsection(a)ofthissection,andanytinance
           chargesthereon,exceptthatthe am ountrequired to be forfeited underthis subsection
           may notexceed $50.
       122. CI'l-lfailed to respond to Plaintiffsrequestforclarifieation regarding interestam ount
    ow ed paym entcalculations for eightyears.
       l23. C1Tlt'iled a tbreclosure despite notresponding to Plaintift-scertified lettersptlrsuantto
    the FCBA .
       124.CM Irefused to respond to Solisl's2018 letterthatw assentin response to CM 1's letter
    waivingover$10,000in interestand feeswherein Solislwasrequesting how andw hy were
    these am ounts waived and theircalctllations.
       W HEREFORE,PlaintiffsdemandjudgmentfordamagesagainstDefendantsCITIBANK,
    N .A .and CITIM O RTG A G E,IN C.for actualdam ages asthey m ay bearand/orstatutory
                                                                                                     22
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 23 of 24




    damages,punitivedamages,declaratoryandinjunctiverelief,attorney'sfeesandcosts,
    emotionaldistressandmentalanguishpursuanttotheTnlthln LendingActj1640andawarding
    suchotherandfurtherreliefastheCourtmaydeem justandproperifthestateforeclosure
    succeedsand the opportunity to am end thiscom plaintand/oradditionalparties afterconducting

    appropriate discovery.

                                         D EM A ND FO R TR IA L BY JUR Y

       Plaintiffshereby demandatrialbyjuryofa11issuessotriableasamatteroflaw.
    Respectful    bm itted ' 7th day ofA ugust2020.
                             )
                                                                                        4
                      ' '
                      ,          ...,2
                                                                    Y             szr
          ace olis                                        Shirley Soli t
       730 6th Street                                     730 86th Street
       M iam iBeach,FL 33141                              M iam iBeach,FL 33141




                                                                                              23
Case 1:19-cv-24042-KMW Document 29 Entered on FLSD Docket 08/07/2020 Page 24 of 24




       dalnages,punitivedamages,declaratoryandinjunctiverelief,attorney'sfeesandcosts,
       cnlotionaldistressandmentalangtzishptlrsuanttotheTruthlnLendingActj1640andawarding
       stlchotherandfurtherreliefastheCourtmaydeem justandproperifthestateforeclosure
       succeeds and the opportunity to am end thiscom plaintand/oradditionalparties afterconducting

    appropriate discovery.

                                                                     D EM AN D FO R TRIA L BY JUR Y

          Iàlaintitlk herebydemandatrialbyjuryofallissuessotriableasamatteroflaw.
   '

       Itcspectful uubm
                     %t
                        itted ' 7th day ofAugust2020.
                    y
                    .
                    (                    j
                                         , .
                                           ... v.
                                                7 .
                                                  g    '.
                    q.                                '
                    '
                                   .v'
               -.
           ze.''                   #     <-                      z                                                 #.
           /                  A'
                               r
                               .              7
                                              /- ',          > ''
                                                            .'

          t          ,.,'
                         .'
                                              '
                                                  w                                            Y             tzr
                                                                                     '

          Gp ce olis                                                                 shirley Soli
          73) 8$ Street                                                              730 86tjyStreet
                                                                                                   '
          M iam iBeach,FL 33141                                                      M iam iBeach,FL 33141




                                                                                                                        23
